Carley, Judge.
Defendant-appellant seeks to appeal from the denial of his motion for summary judgment. “[T]he defendant obtained a certificate of immediate review from the trial judge within 10 days of the denial of his motion for summary judgment in accordance with [OCGA § 5-6-34 (b)]. However, the defendant failed to apply to and obtain an order from this court granting an appeal. It is, therefore, premature. [Cits.]” (Emphasis in original.) Hargraves v. Turner, 160 Ga. App. 807 (287 SE2d 664) (1982).

Appeal dismissed.


Quillian, P. J., and Birdsong, J., concur.